     Case 3:19-cv-02255-JLS-JLB Document 26 Filed 03/17/21 PageID.379 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL JOSEPH                                     Case No.: 19-CV-2255 JLS (JLB)
     SCHWERDTFEGER,
12
                                       Plaintiff,       ORDER (1) VACATING
13                                                      MARCH 15, 2021 ORDER AND
     v.                                                 (2) TAKING UNDER
14
                                                        ADVISEMENT REPORTS AND
     PARAMO, Warden; R. BUCKEL, Assoc.
15                                                      RECOMMENDATIONS AND
     Warden Business Services; UNKNOWN
                                                        OBJECTIONS THERETO
16   CDCR AGENT, Supervisor of Plant
     Operations,
17                                                      (ECF No. 24)
                                    Defendants.
18
19         On March 15, 2021, the Court issued an Order adopting in full Magistrate Judge Jill
20   L. Burkhardt’s Report and Recommendation (“2d R&R,” ECF No. 23) advising the Court
21   to grant Defendant R. Buckel’s Motion to Revoke Plaintiff’s in Forma Pauperis (“IFP”)
22   Status and Dismiss the Complaint (“2d Mot.,” ECF No. 14). In light of that disposition,
23   the Court also denied as moot Defendant’s Motion to Dismiss Complaint (“1st Mot.,” ECF
24   No. 9), declined to adopt as moot Magistrate Judge Burkhardt’s R&R regarding the same
25   (“1st R&R,” ECF No. 18), and denied as moot Plaintiff’s objections to the First R&R (“1st
26   Objs.,” ECF No. 19).
27         Later that same day, Plaintiff filed objections to the Second R&R (“2d Objs.,” ECF
28   No. 25). Although the deadline for objections to the Second R&R was March 12, 2021,

                                                    1
                                                                              19-CV-2255 JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 26 Filed 03/17/21 PageID.380 Page 2 of 2



1    see 2d R&R at 16, Plaintiff’s objections, which were placed in the U.S. Mail on March 11,
2    2021, see 2d Objs. at 11, are timely filed under the “mailbox rule,” see Douglas v. Noelle,
3    567 F.3d 1103, 1107 (9th Cir. 2009) (holding “mailbox rule” applies to pro se prisoner
4    suits brought under 42 U.S.C. § 1983).
5          Accordingly, the Court VACATES its March 15, 2021 Order and TAKES UNDER
6    ADVISEMENT the First and Second R&Rs and Plaintiff’s objections thereto.
7          IT IS SO ORDERED.
8    Dated: March 17, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              19-CV-2255 JLS (JLB)
